PER CURIAM.
We affirm the convictions and sentences imposed upon appellant after he was found guilty of violating his probation.
We need not and do not address the appellant’s contention that he should not have been sentenced to probation after having been declared a habitual offender. The appellant did not object to that probationary sentence when it was imposed nor did he timely appeal that sentence thereafter. His acceptance of probation constituted a waiver of the right to attack that probation at revocation. See Wolfson v. State, 437 So.2d 174 (Fla. 2d DCA 1983).
We find no merit in any of the remaining issues raised by the appellant.
Affirmed.
SCHOONOVER, C.J., and DANAHY and PARKER, JJ., concur.